 1   Stephen D. Finestone (125675)
     Jennifer C. Hayes (197252)
 2   Ryan A. Witthans (301432)
     FINESTONE HAYES LLP
 3   456 Montgomery Street, 20th Floor
     San Francisco, California 94104
 4   Tel. (415) 421-2624
     Fax (415) 398-2820
 5   sfinestone@fhlawllp.com

 6   Counsel for Chapter 11 Trustee
     Kyle Everett
 7
                              UNITED STATES BANKRUPTCY COURT
 8
                              NORTHERN DISTRICT OF CALIFORNIA
 9
                                      SAN FRANCISCO DIVISION
10
      In re                                                    Case No. 20-30819 DM
11
      BENJA INCORPORATED                                       Chapter 11
12

13             Debtor.                                         MOTION FOR ORDER
                                                               SHORTENING TIME FOR
14                                                             HEARING ON THE TRUSTEE’S
                                                               MOTION TO CONVERT CASE TO
15                                                             CHAPTER 7

16

17            Kyle Everett (the “Trustee”) files this Motion for an Order Shortening Time for Notice

18   and Hearing (the “Motion for OST”) on his Motion to Convert Case to Chapter 7 (the

19   “Underlying Motion”) pursuant to Bankruptcy Code Section 1112(b) and Bankruptcy Rule

20   2002. Everett seeks an order setting the Underlying Motion for hearing on January 29, 2021, at

21   10:30 a.m., before the Hon. Dennis Montali, and directing service. This Motion for OST is

22   supported by the concurrently-filed supporting declaration of Stephen D. Finestone.

23     I.     REQUEST FOR ORDER SHORTENING TIME

24            In support of this Motion for OST, the Trustee states as follows:

25            1. The Trustee seeks to a conversion of this case to a Chapter 7 proceeding and does

26               not wish to wait the normal notice period for the hearing to be held. The Trustee

27               does not anticipate any opposition to the Underlying Motion. In fact, the active

28               creditors in the case support conversion.

     MOTION
     Case:  TO SHORTEN
           20-30819    TIME69
                     Doc#              Filed: 01/15/21       Entered: 01/15/21 21:33:16       1 1 of 3
                                                                                           Page
 1          2. The Trustee had initially intended to seek conversion via a stipulation, but upon

 2              consultation with the Office of the United States Trustee, the Trustee decided to

 3              seek conversion by noticed motion.

 4          3. There have been no previous time modifications related to the subject of this

 5              request.

 6          4. This request, if granted, will have little to no effect on the schedule for the case or

 7              proceeding, and it does not affect any other matters pending before this Court.

 8          5. Counsel for the Trustee has consulted with the Office of the U.S. Trustee and the

 9              active parties in the case. They have indicated they do not oppose the request to

10              shorten time. The Trustee initially intended to seek to shorten time such that the

11              hearing could take place on January 22, 2021, but given the Court holiday on

12              January 18, 2021, the Trustee decided to seek to shorten time to January 29, 2021

13              instead.

14    II.   NOTICE REQUIREMENTS

15          Pursuant to Bankruptcy Rule 2002(a)(4), notice of a motion to convert require at least

16   21 days’ notice to all parties. Pursuant to Bankruptcy Rule 9006(c)(1) and Local Rule 9006-

17   1(c), the Court may reduce the time otherwise provided by the rule. The Trustee respectfully

18   requests that the Court permit limited notice of the hearing on the Underlying Motion upon any

19   creditors identified by the Debtor in the list of creditors with the 20 largest unsecured claims,
     the Debtor, the U.S. Trustee and any parties who have filed claims or requests for special notice
20
     or otherwise appeared in the case.
21
     III.   CONCLUSION
22
            For the reasons stated above, the Trustee requests that the Court enter an order that:
23
            1. Sets a hearing on the Motion to Convert on January 29, 2021, at 10:30 a.m.;
24
            2. Permits notice of the hearing on those identified in the 20 largest unsecured
25
                creditors list, on the Debtor, the U.S. Trustee and any parties who have filed claims
26
                or requests for special notice or otherwise appeared in the case.
27
            3. That notice of the hearing be sent by U.S. Mail by January 20, 2021 with any
28
                opposition to the Underlying Motion to be provided prior to or at the hearing.
     MOTION
     Case:  TO SHORTEN
           20-30819    TIME69
                     Doc#             Filed: 01/15/21      Entered: 01/15/21 21:33:16           2 2 of 3
                                                                                             Page
 1   Dated: January 15, 2021                      FINESTONE HAYES LLP

 2
                                                  /s/ Stephen D. Finestone
 3                                                Stephen D. Finestone
                                                  Attorneys for Kyle Everett
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     MOTION
     Case:  TO SHORTEN
           20-30819    TIME69
                     Doc#       Filed: 01/15/21   Entered: 01/15/21 21:33:16      3 3 of 3
                                                                               Page
